18-01433-smb            Doc 41     Filed 08/31/20 Entered 08/31/20 07:54:46                     Main Document
                                                Pg 1 of 3



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
                                                          :
    In re:                                                :           Chapter 11
                                                          :
    SUNEDISON, INC., et al.,                              :           Case No. 16-10992 (SMB)
                                                          :
                        Reorganized Debtors.1                         (Jointly Administered)
                                                          :
                                                          :
    SUNEDISON LITIGATION TRUST,                           :
                                                          :           Adv. Pro. No. 18-01433 (SMB)
                                      Plaintiff,          :
                                                          :
                        – against –
                                                          :
    GENERAL ELECTRIC COMPANY,                             :
                                                          :
                                      Defendant.          :
                                                          :

                             FOURTH AMENDED STIPULATION AND
                            ORDER SETTING DISCOVERY SCHEDULE

                  WHEREAS, the SunEdison Litigation Trust (“Plaintiff”) and General Electric

Company (“Defendant”, together with the Plaintiff, the “Parties”) entered into a stipulation and

order (the “Stipulation”) as required by Rule 7026 of the Federal Rules of Bankruptcy Procedure,

setting a discovery schedule which Stipulation was “So Ordered” by the Court on May 14, 2019

[Dkt. No. 26]; and



1
  The Reorganized Debtors in these chapter 11 cases, along with the last four digits of each Reorganized Debtor’s tax
identification number, are as follows: SunEdison, Inc. (5767); SunEdison DG, LLC (N/A); SUNE Wind Holdings, Inc.
(2144); SUNE Hawaii Solar Holdings, LLC (0994); First Wind Solar Portfolio, LLC (5014); First Wind California
Holdings, LLC (7697); SunEdison Holdings Corporation (8669); SunEdison Utility Holdings, Inc. (6443); SunEdison
International, Inc. (4551); SUNE ML 1, LLC (3132); MEMC Pasadena, Inc. (5238); Solaicx (1969); SunEdison
Contracting, LLC (3819); NVT, LLC (5370); NVT Licenses, LLC (5445); Team-Solar, Inc. (7782); SunEdison Canada,
LLC (6287); Enflex Corporation (5515); Fotowatio Renewable Ventures, Inc. (1788); Silver Ridge Power Holdings, LLC
(5886); SunEdison International, LLC (1567); Sun Edison LLC (1450); SunEdison Products Singapore Pte. Ltd. (7373);
SunEdison Residential Services, LLC (5787); PVT Solar, Inc. (3308); SEV Merger Sub Inc. (N/A); Sunflower Renewable
Holdings 1, LLC (6273); Blue Sky West Capital, LLC (7962); First Wind Oakfield Portfolio, LLC (3711); First Wind
Panhandle Holdings III, LLC (4238); DSP Renewables, LLC (5513); Hancock Renewables Holdings, LLC (N/A);
EverStream HoldCo Fund I, LLC (9564); Buckthorn Renewables Holdings, LLC (7616); Greenmountain Wind Holdings,
LLC (N/A); Rattlesnake Flat Holdings, LLC (N/A); Somerset Wind Holdings, LLC (N/A); SunE Waiawa Holdings, LLC
(9757); SunE Minnesota Holdings, LLC (8926); SunE MN Development Holdings, LLC (5388); SunE MN Development,
LLC (8669); Terraform Private Holdings, LLC (5993); Hudson Energy Solar Corporation (3557); SunE REIT-D PR, LLC
(5519); SunEdison Products, LLC (4445); SunEdison International Construction, LLC (9605); Vaughn Wind, LLC
(4825); Maine Wind Holdings, LLC (1344); First Wind Energy, LLC (2171); First Wind Holdings, LLC (6257); and
57533/0003-21127433v1
18-01433-smb            Doc 41       Filed 08/31/20 Entered 08/31/20 07:54:46                         Main Document
                                                  Pg 2 of 3



                   WHEREAS, the discovery schedule was amended by agreement of the parties on

November 21, 2019 [Dkt. No. 36]; and the discovery schedule was further amended on March

17, 2020 [Dkt. No. 38] and May 13, 2020 [Dkt. No. 39] in light of the impact of COVID-19; and

                   WHEREAS, the Parties have worked diligently to complete fact discovery prior

to the deadline which is set to expire on September 30, 2020; and

                   WHEREAS, the Parties have engaged a mediator in order to potentially resolve

the adversary proceeding and therefore seek to extend the discovery deadlines by approximately

sixty (60) days; and

                   IT IS HEREBY ORDERED AS FOLLOWS:

         1.        Fact discovery shall be completed by November 30, 2020.

         2.        Pursuant to Fed. R. Civ. P. 30(b)(3) and 30(b)(4) as incorporated by Fed. R.

                   Bankr. P. 7030, any deposition may be taken via telephone, videoconference, or

                   other remote means, and may be recorded by any reliable audio or audiovisual

                   means.2

         3.        Any party which has the burden of proof on a matter shall submit their expert

                   report by January 4, 2021.

         4.        Rebuttal expert reports, if any, shall be submitted by February 3, 2021.

         5.        Expert discovery shall be completed by March 5, 2021.

         6.        A proposed final pretrial order shall be submitted by March 19, 2021.


EchoFirst Finance Co., LLC (1607). The address of the Reorganized Debtors’ corporate headquarters is Two CityPlace
Drive, 2nd floor, St. Louis, MO 63141.

2
  This Order does not dispense with the requirements set forth in Fed. R. Civ. P. 30(b)(5), including the requirement that,
unless the parties stipulate otherwise, the deposition be "conducted before an officer appointed or designated under Rule
28," and that the deponent be placed under oath by that officer. For avoidance of doubt, a deposition will be deemed to
have been conducted "before" an officer so long as that officer attends the deposition via the same remote means (e.g.,
telephone conference call or video conference) used to connect all other remote participants, and so long as all participants
(including the officer) can clearly hear and be heard by all other participants.

                                                           -2-
57533/0003-21127433v1
18-01433-smb            Doc 41   Filed 08/31/20 Entered 08/31/20 07:54:46          Main Document
                                              Pg 3 of 3



         7.       A final pretrial conference shall be held on March 25th, 2021.

Stipulated and agreed as to form and substance:

Dated: New York, New York
       August 28, 2020

                                               COLE SCHOTZ P.C.

                                               /s/Daniel F.X. Geoghan
                                               Warren A. Usatine
                                               Daniel F. X. Geoghan
                                               Krista L. Kulp
                                               1325 Avenue of the Americas
                                               19th Floor
                                               New York, New York 10019
                                               Telephone: (212) 752-8000
                                               Facsimile: (212) 752-8393
                                               Counsel to Plaintiff

Dated: Boston, MA
       August 28, 2020

                                               CHOATE, HALL & STEWART LLP

                                               /s/ J.P. Jaillet
                                               J.P. Jaillet
                                               Two International Place
                                               Boston, MA 02110
                                               Telephone: (617) 248-5259
                                               Facsimile: (617) 248-4000
                                               Counsel to Defendant


SO ORDERED:

Dated: August 31st, 2020
       New York, New York

                                                       /s/ STUART M. BERNSTEIN
                                                       Honorable Stuart M. Bernstein
                                                       United States Bankruptcy Judge




                                                 -3-
57533/0003-21127433v1
